Exhibit 10(b)-5

FIFTH AMENDMENT

OF

THE ETHAN ALLEN RETIREMENT SAVINGS PLAN

(As Amended and Restated

Effective as of January 1, 2001)

WHEREAS, Ethan Allen Inc. (the “Company”) maintains The Ethan Allen Retirement
Savings Plan (the “Plan”); and

WHEREAS, it is now desirable to make certain clarifying changes to the Plan;

NOW, THEREFORE, the Plan is hereby amended in the following particulars, all
effective as of January 1, 2002 by substituting the following for subsection 4.5
of the Plan:

“4.5. Rollover Contributions. A Participant or employee who meets the
requirements of subsection 2.1 of the Plan, other than paragraph (a) thereof,
may, in accordance with procedures approved by the Committee, make a Rollover
Contribution (as defined below) to the Trustee of the Plan. The term ‘Rollover
Contribution’ means:

 

(a)

a cash contribution to the Plan by the Participant of amounts distributed from
an eligible plan (as defined below) or distributed from an individual retirement
account and constituting a ‘rollover contribution’ as described in section
408(d)(3) of the Code and made within 60 days of receipt of such amount; or

 

(b)

a payment made to the Plan by another qualified plan described in section 401(a)
of the Code as a direct rolIover (as contemplated by section 401(a)(31) of the
Code) on behalf of and at the direction of the Participant, which payment shall
be in cash; provided, however, that to the extent and under such circumstances
as approved by the Committee, such payment may be made in assets other than
cash, including, but not limited to, promissory notes evidencing outstanding
loans to the Participant or employee under the other qualified plan,

 

provided, in either case, such distributed or directly rolled over amounts are
permitted to be rolled over to a qualified plan under the applicable provisions
of the Code as then in effect. For purposes of this subsection 4.5 an ‘eligible
plan’ shall mean a qualified plan described in section 401(a) or 403(a) of the
Code, an annuity contract described in section 403(b) of the Code, an eligible
plan under section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state, or an individual retirement account or annuity described
in section 408(a) or 408(b) of the Code. The Committee may request from the
Participant such documents as it considers necessary or desirable to establish
that the Rollover Contribution satisfies the foregoing requirements. In
addition, a plan qualified under section 401(a) of the Code and holding amounts
for the benefit of a Participant or an employee may, with such individual ‘s
consent and the consent of the Committee, transfer such amounts to the Plan, but
only if such amounts are not subject to the provisions of section 401(a)(11) or
411(d)(6) of the Code. If an employee who is

 

 

 



 

not otherwise a Participant makes a Rollover Contribution to the Plan or has
amounts transferred to the Plan on his behalf, he shall be treated as a
Participant only with respect to the amounts so contributed or transferred until
he has met the requirements for Plan participation set forth in subsection 2.1.”

 

IN WITNESS WHEREOF, Ethan Allen Inc. has caused this amendment to be signed by
its duly authorized officer this 7th day of June, 2004.

 

ETHAN ALLEN INC.


By  /s/
      ——————————————
Its:  Vice President, Human Resources
